UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 10, 2010 BALDWIN & LYONS, INC. (Exact name of registrant as specified in its charter) Indiana0-553435-0160330 (State or other jurisdiction of(Commission(IRS Employer incorporation or organization)File Number)Identification No.) 1099 North Meridian Street, Indianapolis, Indiana46204 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (317) 636-9800 Not applicable (Former name of former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CRF 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e- 4(c)) Item8.01Other Events The following information, including the Exhibit to this Form 8-K, is being furnished pursuant to Item8.01 Other Events. On December 10, 2010, Baldwin & Lyons, Inc. (“the Company”) issued a press release announcing certain officer changes effective December 10, 2010. A copy of the press release is attached as Exhibit 99.1 to this Form 8-K. It is incorporated by reference to Item 9.01 below as if fully set forth therein. A copy of this press release is also posted on the Company’s website. Item 9.01Financial Statements and Exhibits (d) Exhibits. 99.1Baldwin & Lyons, Inc. press release dated December 10, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALDWIN & LYONS, INC. December 13, 2010By/s/Gary W. Miller Gary W. Miller, Executive Chairman
